Citation Nr: 0932751	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  06-25 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for cause of death. 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The Veteran had active duty service from June 1957 to August 
1983.  He died in May 1994.  The appellant is the surviving 
child of the Veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  It was previously before the Board in a July 2008 
remand for additional notice and development.  The required 
notification action has not been completed and this case must 
again be remanded.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.   VA will notify the 
appellant if further action is required.


REMAND

In July 2008, the Board previously remanded this issue for 
notification in compliance with the Court of Appeals for 
Veterans Claims (Court) decision in Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  By way of a September 2008 letter, the 
AMC attempted to comply with the Hupp notification 
requirements, but failed to notify that the appellant of the 
following: at the time of his death, the Veteran was in 
receipt of service connection for hypertension at a 
noncompensable rating; he may submit evidence to support his 
claim that showed a reasonable possibility that the condition 
that contributed to the Veteran's death was caused by injury 
or disease that began in service; or the Veteran died from a 
non-service connected injury or disease and was receiving or 
was entitled to receive VA compensation for a service-
connected disability that was rated as totally disabling as 
specified in 38 C.F.R. § 3.22(b).



The AMC/RO and the appellant are advised that the Board is 
obligated by law to ensure that the AMC/RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will notify the appellant 
of the following:

(a) The Veteran was in receipt of 
service connection for hypertension, 
rated as non-compensable at the time 
of his death. 

(b) To substantiate the claim, the 
appellant may submit evidence showing 
a reasonable possibility that the 
condition that contributed to the 
Veteran's death was caused by injury 
or disease that began in service.

(c) To substantiate the claim, the 
appellant may submit evidence showing 
that the Veteran died from a non-
service-connected disease, but was 
entitled to receive VA compensation 
for a service-connected disability 
that was rated as totally disabling 
as specified in 38 C.F.R. § 3.22. 

2.  After completion of the above, and any 
additional development of the evidence, 
the AMC/RO should review the record, to 
include all additional evidence, and 
readjudicate the claim.  If the benefit 
sought remains denied, the appellant and 
her representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

